Title: John Barnes to Thomas Jefferson, 10 August 1816
From: Barnes, John
To: Jefferson, Thomas


          
            Dear Sir—
            George Town Coa 10th Augt 1816.
          
          Yesterday I waited on Mr whann Cashr of Bank of Columa as well Mr Nourse Register of the Treasury respecting the Transfers you proposed in the Name of Genl Thads Kosciusko—now standing in your Name. The question I proposed was to Know Whether—or not—I could receive the Int & dividend as at present—when transfered—To which they both Answer’d—Neither
			 you—(of course your substitute) could not—
          to which difficulty I submitted a proposition viz—that you inclose to me the Genls Original power—(or Copy) to you together, with his late letter to you—a Request to same purport.
          and from these premises the Atty Genl would determine Whether or not the transfer proposed could not be Accomodated to Afford the Object wishd for—and by depositing a sett each—in B of C. and Treasury Offices—together with your substitution I might be Allowed to receive the Int. & Dividend—rather—than wait the Uncertain Risque & delay &a in Receiving a New and formal power from Switzerland—a letter from you to the Atty Genl I persuade my self would close the Scruples of the Cashr and Treasury departmt—with great Respect
          
            I am Dear Sir—yr most obedt
            John Barnes,
          
        